Citation Nr: 1041183	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation greater than 10 percent 
for a right shoulder disability prior to March 5, 2004. 

2. Entitlement to an evaluation greater than 20 percent for a 
right shoulder disability beginning March 5, 2004. 

3. Entitlement to an initial evaluation greater than 10 percent 
for lumbosacral strain prior to March 5, 2004. 

4.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain beginning March 5, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1981 to August 1991 and 
April 1993 to September 2002. 

These matters come from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which granted service connection for residuals of 
arthroscopic labral tear repair, right shoulder (claimed as 
degenerative joint disease) with a noncompensable evaluation, and 
granted service connection for lumbosacral strain with a 
noncompensable evaluation.   

During the pendency of the appeal subsequent rating decisions 
were issued.  A July 2003 rating decision from the RO in Houston, 
Texas increased the initial noncompensable evaluations for both a 
right shoulder disability and for lumbosacral strain to 10 
percent.  A January 2006 rating decision granted an increased 
valuation of 20 percent for both a right shoulder disability and 
for lumbosacral strain beginning March 5, 2004.  As the 
evaluations do not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased evaluation for a 
right shoulder disability and lumbosacral strain remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007 the Board remanded the claims for further 
development, specifically proper notice and a VA examination.  

The issues of an initial evaluation greater than 10 percent for 
lumbosacral strain prior to March 5, 2004 and an evaluation 
greater than 20 percent for lumbosacral strain beginning March 5, 
2004 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The medical evidence prior to March 5, 2004 shows that the 
service-connected right shoulder disability was manifested by 
limitation of motion of 110 degrees abduction at its worst. 

2.  The medical evidence beginning March 5, 2004 shows that the 
service-connected right shoulder disability was manifested by 
limitation of motion of 80 degrees abduction at its worst. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 
10 percent prior to March 5, 2004, for the service-connected 
right shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201. 

2. The criteria for the assignment of an evaluation in excess of 
20 percent beginning March 5, 2004, for the service-connected 
right shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issues of initial higher evaluations for a right shoulder 
disability involves "downstream" issues, as the initial claim 
for service connection for a right shoulder disability was 
granted in the October 2002 rating decision appealed, and the 
current appeal arises from his disagreement with the evaluations 
originally and subsequently assigned.

The RO provided notice in May 2006 after the initial adjudication 
of the claim, followed by readjudication of the claim in several 
supplemental statements of the case.  In cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated; it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Thus, as the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings to permit application of the rating 
schedule.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  The 
Veteran's right shoulder is his major shoulder. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  38 
C.F.R. § 4.71, Plate I. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

During service the Veteran had a labral tear in his right 
shoulder repaired. After service, in March 2003, the Veteran 
injured his right shoulder moving a large box and filed a federal 
worker's compensation claim.

Numerous private and VA records documenting the Veteran's right 
shoulder condition are of record.  While all records have been 
considered, only those relevant to the issues on appeal are 
discussed in detail. 

In August 2002 a pre-discharge examination was conducted.  
Examination of the right shoulder showed normal range of motion 
without any discomfort.  Forward flexion and abduction was 0-180 
degrees, extension and adduction were 0-50 degrees.  Internal and 
external rotations were both 0-90 degrees.  The right shoulder 
showed no tenderness, had normal strength, with no deformities.  
Repetitive movements brought no pain, no fatigue and no decrease 
in strength. 

A June 2003 private examination revealed forward elevation to 160 
degrees, external rotation to 65 degrees, and internal rotation 
to L2 which caused mild discomfort.  Positive impingement sign 
and positive cross arm adduction test were noted.  No obvious 
muscular atrophy was noted with no significant swelling, and no 
bruising. 

An October 2003 private right shoulder examination found negative 
impingement sign, negative cross arm adduction test, no 
crepitation on internal and external rotation, no evidence of 
adhesive capsulitis and forward elevation to 160 degrees.  
Tenderness was noted over the previously resected 
acromioclavicular joint region. 

A December 2003 private examination revealed a range of motion of 
forward elevation to 130 degrees, abduction to 110, extension to 
40, adduction to 40, and internal and external rotation both to 
60.

At a March 5, 2004 QTC examination the Veteran reported constant 
symptoms of pain and decreased range of motion.  The physician 
identified his functional impairment as unable to lift and noted 
that the condition did not result in any time lost from work.  
The physician diagnosed the Veteran's right shoulder condition as 
healing greater tuberosity fracture of the right humerus. 

At a September 2006 VA examination the Veteran reported that his 
shoulder was still painful with activity related flare ups 
without further loss of motion but with increased pain.  
Repetitious activity increased pain but did not reduce motion 
further.  Examination showed 80 degrees of abduction, 80 degrees 
of external rotation, and 60 degrees of internal rotation with 
discomfort at those limits.  Focal weakness of the muscles was 
not detected.  The shoulder was stable.  The examiner diagnosed 
labral tear status postoperative and found that pain or Deluca 
factor abnormalities did not contribute to any additional loss of 
movement. 

At a December 2009 VA examination the Veteran's condition was 
evaluated.  Physical examination revealed normal architecture of 
the right shoulder.  There was tenderness to palpation on the 
anterior aspect.  Positive impingement sign, positive 
supraspinatus test, positive speeds test.  Strength was 5 out of 
5.  Forward flexion was 0 to 90 degrees with pain at 90, 
abduction was 0 to 90 with pain at 90, internal rotation was 0 to 
45 with pain at 45, and external rotation was 0 to 45 without 
pain.  Palpable crepitus on range of motion testing.  The Veteran 
did not exhibit any increased fatigue, weakness, lack of 
endurance or incoordination on repetitive motion testing.  There 
was increased pain on repetitive motion.  The examiner diagnosed 
right shoulder labral tear status post arthroscopic repair and 
impingement syndrome right shoulder. 

At the examination the Veteran reported limitations of activities 
of daily living such as difficulty washing his hair and reaching 
his back.  The Veteran was not currently employed but, when he 
was, he had difficulty with overhead use of his shoulder. 

The examiner was asked to determine whether he could distinguish 
the part of the Veteran's right shoulder disability that is 
related to service from the part of his right shoulder disability 
that was related to his post-service right shoulder injury, for 
which the Veteran filed a worker's compensation claim.  The 
examiner opined that there was no way to determine percentages or 
portions of disability related to the service connected condition 
versus the post-service injury and that to attempt to do so would 
be mere speculation, explaining that the Veteran suffered an in 
service right shoulder injury which was further complicated by 
his post-service injury.  The x-ray showed no bone joint or soft 
tissue abnormality and the examiner diagnosed a normal right 
shoulder. 

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).  Therefore all right shoulder symptoms 
will be considered in evaluating the overall disability picture. 

An initial evaluation of 10 percent was assigned prior to March 
5, 2004.  Limitation of motion of the right shoulder was limited 
to 110 degrees abduction at its worst which is noncompensable 
under Diagnostic Code 5201 and, accordingly, no more than a 10 
percent evaluation under Diagnostic Code 5003 is warranted.  A 
higher evaluation is not warranted as there is no evidence of 
limitation of motion of the arm at shoulder level. 

Beginning March 5, 2004 an evaluation of 20 percent was assigned 
under Diagnostic Code 5201 for limitation of motion.  A higher 
evaluation under Diagnostic Code 5201 is not warranted as there 
is no evidence of limitation of motion of the right arm midway 
between the side and shoulder level.  At its worst the right 
shoulder is limited to 80 degrees abduction which does not 
warrant the higher evaluation.  

Other diagnostic codes have been considered.  Diagnostic Code 
5200 is not for application as the Veteran does not have 
ankylosis of scapulohumeral articulation.  Diagnostic Code 5202 
is not for application as there is no evidence of loss of head of 
humerus, nonunion of humerus, fibrous union of humerus, recurrent 
dislocation of the scapulohumeral joint or malunion of the 
humerus.  Diagnostic Code 5203 is not for application as there is 
no evidence of malunion, nonunion or dislocation of the clavicle 
or scapula. 

Pain on use is considered a major factor in evaluating 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the Veteran's pain on use has 
been specifically considered in the 10 percent and 20 percent 
evaluations currently assigned.

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
medical evidence does not support staged evaluations other than 
those already assigned in the present case.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
right shoulder disability has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular scheduler standards.  There is no doubt that the Veteran 
has impairment of the right shoulder which results in activity 
restrictions.  However, the regular scheduler criteria 
contemplate the symptomatology shown in this case.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran genuinely believes that his right shoulder disability 
should be rated higher than the currently assigned evaluation.  
He is competent to report his symptomatology.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
rating evaluation of a right shoulder disability and his views 
are of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
performed a detailed examination.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

The Veteran has not claimed he is currently unemployable as a 
result of his shoulder disability and there is no competent 
evidence that he is unemployable as a result of his shoulder 
disability.

The preponderance of the evidence is against the claims for a 
right shoulder evaluation in excess of 10 percent prior to March 
5, 2004 and a right shoulder evaluation in excess of 20 percent 
beginning March 5, 2004; there is no doubt to be resolved; and 
higher evaluations during either period are not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.71a. 


ORDER

An initial evaluation greater than 10 percent for a right 
shoulder disability prior to March 5, 2004 is not warranted

An evaluation greater than 20 percent for a right shoulder 
disability beginning March 5, 2004 is not warranted.


REMAND

In April 2007the Board remanded the issues of increased 
evaluations for lumbosacral strain prior to and beginning March 
5, 2004 for appropriate VCAA notice.  The AMC failed to fully 
comply with the Board's April 2007 remand order as it did not 
send the Veteran any notice as to the old and revised criteria 
governing the evaluation of spine disabilities.  A remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  Failure 
of the Board to ensure compliance is error as a matter of law.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further 
remand is therefore required.

Additionally the record reflects that the Veteran has 
consistently reported experiencing radiating pain and numbness in 
both lower extremities as a result of his lumbosacral strain.  As 
such an examination to determine the Veteran's entire lumbar 
spine disability picture is needed. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of both 
the old and revised criteria governing the 
evaluation of spine disabilities. 

2. Schedule the Veteran for an examination to 
determine the severity of his lumbar spine 
disability.  All indicated tests and studies 
should be undertaken, to include range of 
motion and neurological testing.  

3. Schedule the Veteran for a neurological 
examination to determine the etiology and 
severity of any lower extremity neurological 
disability.  The claims folder must be made 
available to the examiner for review as part 
of the examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.  The examiner is to:

(a) Determine if neurological involvement 
involving the lumbar spine is present;

(b) If neurological involvement involving the 
lumbar spine is found to be at least as 
likely as not the result of his service-
connected low back disability, identify the 
nerve(s) involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete, whether the 
degree is moderate, moderately severe, or 
severe. 

A complete rationale for the opinions 
expressed should be included in the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


